          Case 5:21-cr-00109-D Document 42 Filed 08/31/21 Page 1 of 12




               IN THE UNITED STATES DISTRICT COURT FOR THE
                      WESTERN DISTRICT OF OKLAHOMA


UNITED STATES OF AMERICA,                 )
                                          )
                     Plaintiff,           )
v.                                        )      Case No. No. CR-21-109-D
                                          )
CHRISTOPHER JUSTIN SMITH and              )
MATTHEW CALEB LANGLEY,                    )
                                          )
                     Defendants.          )



                  FINDINGS OF FACT, CONCLUSIONS OF LAW,
                                AND ORDER

       This matter comes before the Court on Defendants’ Motions to Suppress Evidence

[Doc. Nos. 33 and 34], filed pursuant to Fed. R. Crim. P. 12(b)(3)(C) and timely opposed

by the government. On August 19, 2021, the Court held an evidentiary hearing at which

Defendant Christopher Smith appeared personally and through appointed counsel, Eddie

Valdez, and Defendant Matthew Langley appeared personally and through appointed

counsel, Lance Phillips.     The government appeared through Assistant United States

Attorney Danielle Connolly. The Court heard the testimony of an officer of the Oklahoma

Highway Patrol (OHP), Trooper Cody Creswell, and received three audio-video recordings

made by a camera in his patrol vehicle. Attorneys for the parties presented oral arguments

and adopted their written briefs. Upon consideration of the evidence, the case record, and

the parties’ arguments, the Court finds and rules as follows.
          Case 5:21-cr-00109-D Document 42 Filed 08/31/21 Page 2 of 12




                                 FINDINGS OF FACT

      The Indictment charges in Count 1 that on October 2, 2020, Mr. Smith knowingly

possessed four firearms after a felony conviction, in violation of 18 U.S.C. § 922(g)(1),

and in Count 2, that Mr. Langley knowingly possessed the same firearms while being an

unlawful user of a controlled substance, in violation of 18 U.S.C. § 922(g)(3). Defendants

move to suppress the firearms that were seized from a pickup truck in which they were

traveling on October 2, 2020 – a Glock pistol in the passenger compartment and two other

pistols and a rifle in the cargo compartment – after Trooper Creswell stopped the vehicle

for a traffic violation. Trooper Creswell testified at the hearing concerning the events

leading up to the traffic stop and occurring during his detention of Defendants. The

government also played a recording made by the camera located near the dashboard of his

patrol vehicle. This evidence establishes the following facts pertinent to the Motions, as

found by the Court.

      Trooper Creswell is an OHP patrol officer with four years of experience; he is

assigned to the panhandle region of Oklahoma and regularly patrols the area for public

safety issues.   Around noon on October 2, 2020, Trooper Creswell was traveling

westbound on U.S. Highway 412 (also U.S. Highway 270) on a routine, uniformed patrol

in Harper County, Oklahoma. These highways provide a well-known drug trafficking

corridor between Oklahoma and Colorado. Trooper Creswell saw a black Chevrolet

Silverado pickup truck traveling westbound ahead of him, behind a black Nissan Titan

pickup truck; both vehicles were traveling behind a slower-moving semi-trailer truck.

When the vehicles reached a three-lane stretch of the highway with two westbound lanes


                                            2
          Case 5:21-cr-00109-D Document 42 Filed 08/31/21 Page 3 of 12




(and one eastbound lane), Trooper Creswell observed the Nissan pickup straddling the line

between the driving and passing lanes and preventing the Chevrolet pickup from passing.

Trooper Creswell believed the driver of the Nissan truck had failed to maintain a single

lane as required by Okla. Stat. tit. 47, § 11-309(1). This driving behavior is a safety

concern, and violations are actively enforced. Trooper Creswell decided to issue a traffic

citation to the Nissan driver, later identified as Mr. Langley.

       Trooper Creswell first flashed his auxiliary lights to signal the Chevrolet pickup to

move to the right so he could pass, and he waited a short time to activate the emergency

lights on his patrol car in order to reach a better stretch of the highway to conduct a traffic

stop. Activating the emergency lights automatically triggered a dashboard camera in the

patrol unit to begin recording; pursuant to OHP policy, the recording captures a time period

from 30 seconds before the lights or sirens are activated until the trooper manually stops

the recording. As a result, Trooper Creswell’s dashcam recording does not show the

traffic violation he observed, but only shows the Chevrolet pickup moving aside and the

Nissan pickup traveling in the driving lane until the driver finally pulled off the highway

and came to a stop.

       For officer safety, Trooper Creswell approached the stopped vehicle from the

passenger side, away from the flow of traffic. When the passenger opened the window,

Trooper Creswell immediately smelled a strong odor of burnt marijuana emanating from

the passenger compartment.       In addition to Trooper Creswell’s testimony, the audio

recording captured his comments during the initial contact with the occupants of the vehicle

about the obvious smell and the presence of marijuana. The passenger, later identified as


                                              3
          Case 5:21-cr-00109-D Document 42 Filed 08/31/21 Page 4 of 12




Mr. Smith, was extremely nervous and responded to a request for identification with

shaking hands, which led Trooper Creswell to ask if Mr. Smith had warrants. Mr. Smith

stated he had Colorado warrants that did not authorize extradition from out of state.

       Trooper Creswell then instructed Mr. Langley to step out of the vehicle and join him

in the patrol car. Trooper Creswell did not handcuff Mr. Langley and directed him to sit

in the passenger seat. They engaged in casual conversation while Trooper Creswell ran

computer checks for driver’s license status, outstanding warrants, and vehicle registration.

Trooper Creswell confirmed that Mr. Smith provided accurate information regarding the

Colorado warrants. The pickup had a Tennessee license plate and was registered to a third

party whom Mr. Langley identified as a good friend.

       Mr. Langley appeared very nervous throughout the conversation, despite Trooper

Creswell’s efforts to deescalate the situation by, among other things, stating he intended

only to issue a warning for the traffic violation. Mr. Langley admitted he had smoked

marijuana “this morning,” he had more marijuana in a bag in the pickup, and he regularly

used it to treat a medical condition that caused severe headaches on a daily basis.

Mr. Langley did not have a medical marijuana card but was self-treating his condition.

Mr. Langley first denied having weapons or contraband in the pickup but later stated he

had a Glock pistol located between the driver’s seat and center console. Mr. Langley

acknowledged that Mr. Smith was prohibited from possessing it due to his criminal history.

       Trooper Creswell returned to the pickup, ordered Mr. Smith out of the vehicle,

checked Mr. Smith for weapons, instructed him to wait a safe distance away from traffic,

and removed a fully loaded Glock pistol from the spot described by Mr. Langley. Trooper


                                             4
           Case 5:21-cr-00109-D Document 42 Filed 08/31/21 Page 5 of 12




Creswell disarmed the gun and returned to his patrol car to run a computer check on it. By

this point, Trooper Creswell had observed evidence of marijuana use in the cab, including

(in addition to the smell) the presence of ash, shake, and a burnt joint, and Mr. Langley

admitted he had marijuana in a bag in the back seat.            Trooper Creswell informed

Mr. Langley, as he had done earlier in the encounter, that the odor and presence of

marijuana in the vehicle gave him probable cause for a search. This time, however,

Trooper Creswell stated he intended to conduct a search. He based this decision on three

primary considerations: Defendants’ interstate travel through a drug trafficking corridor;

Mr. Langley’s continued nervousness despite efforts to defuse the situation; and his

admission that marijuana was present in the vehicle. Trooper Creswell also noted the

presence of a concealed firearm in close proximity to a controlled substance.

       Trooper Creswell proceeded to search a suitcase located in the cab of the pickup.

To conduct the search, Trooper Creswell removed the suitcase, carried it to the rear of the

pickup (within view of the dashcam), and opened the tailgate to provide a surface to lay

the suitcase flat and inspect its contents. Trooper Creswell did not find contraband in the

suitcase, but opening the enclosed cargo compartment revealed a large number of bags and

containers. 1 Trooper Creswell proceeded to open additional bags located in the bed of the

pickup and found evidence of drug trafficking, such as scales with methamphetamine

residue, and additional firearms and ammunition. Trooper Creswell placed Defendants



       1
          Unknown to Trooper Creswell at the time but captured by the video, Mr. Langley made
a telephone call from the patrol car using an Apple watch device. Mr. Langley reported what was
happening and admitted he was extremely nervous (“freaking the f-- out”).


                                              5
           Case 5:21-cr-00109-D Document 42 Filed 08/31/21 Page 6 of 12




under arrest and arranged their transportation to a county detention facility, 2 and towing

of the pickup to a secure location for a secondary search. The search uncovered the

firearms listed in the Indictment, other weapons, thousands of rounds of ammunition,

narcotic drugs (methamphetamine, heroin, and oxycodone pills), drug paraphernalia,

multiple cell phones, prepaid credit cards, multiple identification cards, computers, and

$31,000 in currency.

                                CONCLUSIONS OF LAW

       The government bears the burden to prove the validity of a warrantless search. See

United States v. Neugin, 958 F.3d 924, 930 (10th Cir. 2020); see also Florida v. Royer, 460

U.S. 491, 500 (1983). In this case, the government seeks to justify Defendants’ initial

seizure as an investigative detention permitted by Terry v. Ohio, 392 U.S. 1 (1968). To

determine if a Terry stop was constitutionally permitted, courts ask both “whether the

officer’s action was justified at its inception, and whether it was reasonably related in scope

to the circumstances which justified the interference in the first place.” Id. at 20. These

principles govern the legality of a traffic stop. See United States v. Martinez, 910 F.3d

1309, 1313 (10th Cir. 2018); United States v. Polly, 630 F.3d 991, 997 (10th Cir. 2011);

United States v. Winder, 557 F.3d 1129, 1133-34 (10th Cir. 2009).

       Tenth Circuit “precedents leave no room to doubt the validity of a traffic stop based

on an observed traffic violation.” Winder, 557 F.3d at 1135; see United States v. Martinez,

910 F.3d 1309, 1313 (10th Cir. 2018). “An observed traffic violation or a reasonable


       2
           As an intermediate step, Mr. Smith was transported for medical attention, as he
exhibited extreme signs of recent drug use.


                                              6
           Case 5:21-cr-00109-D Document 42 Filed 08/31/21 Page 7 of 12




suspicion of such a violation under state law plainly justifies a stop.” United States v.

Gregoire, 425 F.3d 872, 876 (10th Cir. 2005). “Observed traffic violations necessarily

‘afford the quantum of individualized suspicion necessary to ensure that police discretion

is sufficiently constrained.’” Winder, 557 F.3d at 1135 (quoting Whren v. United States,

517 U.S. 806, 817-18 (1996)).

       In this case, Trooper Creswell testified credibly that he observed conduct by the

driver of the Nissan pickup that he believed was a traffic violation under Oklahoma law of

failing to maintain a vehicle in a single driving lane. See Okla. Stat. tit. 47, § 11-309.1. 3

The circumstances credibly described by Trooper Creswell – seeing the Nissan pickup

straddling two lanes of traffic for a sufficient time to impede another vehicle traveling in

the same direction – provided reasonable suspicion that Mr. Langley had violated this

statute. Thus, the Court finds that the traffic stop of the vehicle in which Defendants were

traveling on October 2, 2020, was constitutionally permissible.

       As to a question raised by Defendants regarding the scope of their detention, the

focus of the inquiry is “the reasonableness of the traffic stop in light of both the length of

the detention and the manner in which it was carried out.” Polly, 630 F.3d at 997 (quoting

United States v. Valenzuela, 494 F.3d 886, 890 (10th Cir. 2007)). It is well settled that

“officers may ask questions outside the scope of the traffic stop so long as the questions do

not appreciably prolong the length of the stop.” Id. (internal quotation omitted); accord

United States v. Karam, 496 F.3d 1157, 1161 (10th Cir. 2007). In this case, the Court


       3
           This statute provides: “A vehicle shall be driven as nearly as practicable entirely within
a single lane.”


                                                 7
           Case 5:21-cr-00109-D Document 42 Filed 08/31/21 Page 8 of 12




finds that Trooper Creswell’s detention of Defendants was reasonable in length and scope

and the manner in which it proceeded.

       Trooper Creswell approached the vehicle to ask for identification and vehicle

registration, “which the police are unquestionably permitted to do in the course of a traffic

stop,” Polly, 630 F.3d at 998, and immediately smelled a strong odor of burnt marijuana

coming from the cab of the pickup. Trooper Creswell properly asked Mr. Langley to step

out of the vehicle and asked about the presence of contraband and weapons. See Polly,

630 F.3d at 998; see also Valenzuela, 494 F.3d at 889-90. 4 Mr. Langley admitted that he

possessed marijuana and a pistol in the vehicle.          Under the circumstances, Trooper

Creswell was justified in continuing the detention while he investigated the information

provided. As discussed infra, Trooper Creswell had probable cause to search the vehicle

from the moment he smelled burnt marijuana. In short, the Fourth Amendment was not

violated by Trooper Creswell’s extension of the traffic stop.

       Counsel for Mr. Smith seems to argue that the traffic stop was unlawful because it

was a ruse for investigating possible drug trafficking offenses without probable cause

solely because the highway was a known drug passageway and the Nissan pickup had a

Tennessee license plate. However, the fact that a traffic stop was initiated for investigative

purposes “is legally irrelevant. In determining whether a traffic stop is constitutional, the

officer’s subjective intent or good faith does not affect the reasonableness of the stop.”



       4
          When making an investigative stop, a patrol officer is entitled to utilize precautionary
measures to ensure officer safety, including the use of handcuffs. See United States v. Copening,
506 F.3d 1241, 1248 (10th Cir. 2007).


                                                8
          Case 5:21-cr-00109-D Document 42 Filed 08/31/21 Page 9 of 12




Polly, 630 F.3d at 997 (internal quotation omitted); see Whren, 517 U.S. at 813 (precedents

“foreclose any argument that the constitutional reasonableness of traffic stops depends on

the actual motivations of the individual officers involved”); United States v. DeGasso, 369

F.3d 1139, 1143 (10th Cir. 2004) (“The actual motivations or subjective beliefs and

intentions of the officer [making a traffic stop] are irrelevant.”). Thus, Mr. Smith’s pretext

argument does not undermine the conclusion that the traffic stop did not violate the Fourth

Amendment.

       There is no real question that, as soon as Trooper Creswell approached the truck, he

detected a strong odor of burnt marijuana coming from the passenger compartment. Tenth

Circuit caselaw makes clear that, from that moment, Trooper Creswell had probable cause

to search the passenger compartment of the vehicle. See United States v. Snyder, 793 F.3d

1241, 1244 (10th Cir. 2015); United States v. Johnson, 630 F.3d 970, 974 (10th Cir. 2010).

Trooper Creswell did not immediately act on that authority but, instead, conducted the

customary activities of a traffic stop and engaged in casual conversation with the driver

designed to calm his nervousness and defuse the situation. However, after Mr. Langley

disclosed the presence of a loaded Glock pistol beside the driver’s seat and continued to

exhibit nervous behavior, Trooper Creswell decided to search the vehicle for contraband.

Under the totality of the circumstances shown by the evidence, the Court finds that Trooper

Creswell was justified in searching the entire vehicle based on probable cause to believe

that drug trafficking and firearms offenses were being committed and that the Nissan

pickup contained contraband and evidence of unlawful activity.




                                              9
           Case 5:21-cr-00109-D Document 42 Filed 08/31/21 Page 10 of 12




       Trooper Creswell’s search of the Nissan pickup was permissible under the

automobile exception to the warrant requirement, which “permits law enforcement officers

who have probable cause to believe a car contains contraband to search the car without first

obtaining a search warrant.” See United States v. Chavez, 534 F. 3d 1338, 1345 (10th Cir.

2008) (quoting United States v. Beckstead, 500 F.3d 1154, 1165 (10th Cir. 2007)); see also

United States v. Ross, 456 U.S. 798, 824 (1982) (“The scope of a warrantless search of an

automobile . . . is defined by the object of the search and the places in which there is

probable cause to believe that it may be found.”). “Once the officer’s suspicions rise to

the level of probable cause, they are empowered to search the entire vehicle, including the

trunk and all containers therein that might contain contraband.” Chavez, 534 F.3d at 1345

(quoting United States v. Bradford, 423 F.3d 1149, 1160 (10th Cir. 2005)). “Probable

cause to search a vehicle is established if, under the totality of the circumstances, there is

a fair probability that the car contains contraband or evidence.” United States v. Benard,

680 F.3d 1206, 1210 (10th Cir. 2012); see Chavez, 534 F.3d at 1344; Bradford, 423 F.3d

at 1159.

       Within the time it took to obtain the necessary information to complete the traffic

stop, Mr. Langley informed Trooper Creswell of the presence of a controlled substance and

a loaded firearm in the passenger compartment of the truck with Mr. Smith. Combined

with these facts, Trooper Creswell knew that Defendants were traveling through a drug

trafficking corridor in a vehicle registered in another state, that Mr. Smith was prohibited

from possessing firearms, that Mr. Langley was a habitual drug user, that both Defendants

exhibited signs of extreme nervousness, and that Mr. Langley remained nervous despite


                                             10
         Case 5:21-cr-00109-D Document 42 Filed 08/31/21 Page 11 of 12




the trooper’s best efforts to calm him. Mr. Langley admitted possessing a small amount

of marijuana in a bag in the backseat. This confession increased the probability that a

greater amount of illegal drugs and evidence of drug trafficking were located in the truck.

       The Court rejects Mr. Langley’s argument that the smell of burnt marijuana in the

passenger compartment limited Trooper Creswell’s lawful search to the cab of the pickup.

See Def. Langley’s Mot. at 5-6 (quoting United States v. Wald, 216 F.3d 1222, 1226 (10th

Cir. 2000) (“although the smell of burnt marijuana emanating from a vehicle provides

probable cause to search the passenger compartment of that vehicle, if that search fails to

uncover corroborating evidence of contraband, probable cause to search the trunk of the

vehicle does not exist”). In this case, the totality of circumstances involved much more

than the smell of burnt marijuana and evidence of past use.

       Here, as in Bradford, a driver facing a possible search of his vehicle admitted to a

trooper the presence of a small amount of marijuana in the vehicle. This admission

changed the calculus. “A reasonable officer would think that a suspect might confess to a

small amount of drugs in order to avoid an investigation which would reveal a much larger

amount of drugs.” Bradford, 423 F.3d at 1159. This reasonable inference led the Tenth

Circuit to conclude in Bradford that the suspect’s admission there was marijuana in the

vehicle, coupled with her nervousness and evasiveness, “gave rise to probable cause there

would be contraband in the trunk.” Id. The court further stated: “[T]here was no need

for corroboration of the smell of marijuana” after the driver admitted possessing marijuana

because “it was clear there was marijuana in the passenger compartment.” Id. at 1160.

Once the actual existence of drugs was established, the trooper “had probable cause to


                                            11
          Case 5:21-cr-00109-D Document 42 Filed 08/31/21 Page 12 of 12




search anywhere else in the car that contraband might be present, including the trunk.” Id.

Similarly in this case, viewing the totality of the circumstances known to Trooper Creswell,

the Court finds that he had probable cause to believe Defendants’ vehicle contained

contraband and evidence of illegal drug trafficking and firearms offenses, and Trooper

Creswell was legally permitted to search the entire vehicle, including bags in the cargo

area.

        For these reasons, the Court finds that the traffic stop and investigatory detention of

Defendants by Trooper Creswell were justified, that their detention was reasonably related

to the circumstances that justified it, and that Trooper Creswell had probable cause to

search the entire vehicle in which they were traveling. Therefore, the Court finds no

Fourth Amendment violation occurred and the firearms were lawfully seized.

                                           ORDER

        IT IS THEREFORE ORDERED that Defendants’ Motions to Suppress Evidence

[Doc. Nos. 33 and 34] are DENIED.

        IT IS SO ORDERED this 31st day of August, 2021.




                                                TIMOTHY D. DeGIUSTI
                                                Chief United States District Judge




                                              12
